NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ASENACA TIRISIANE KEPA,                         No.    20-70392

                Petitioner,                     Agency No. A088-547-453

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Asenaca Tirisiane Kepa, a native and citizen of Fiji, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm Kepa

experienced in Fiji, even considered cumulatively, did not rise to the level of

persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019)

(“cases with threats alone, particularly anonymous or vague ones, rarely constitute

persecution”); Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (record of

past harm that included detention and interrogation did not compel a finding of

past persecution); Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)

(“Persecution . . . is an extreme concept that does not include every sort of

treatment our society regards as offensive.” (citation and internal quotation marks

omitted)).

      Substantial evidence also supports the agency’s determination that Kepa

failed to establish a well-founded fear of future persecution. See Gu, 454 F.3d at

1022 (petitioner failed “to present compelling, objective evidence demonstrating a

well-founded fear of persecution”); see also Nagoulko, 333 F.3d at 1018

(possibility of future persecution “too speculative”).

      We reject as unsupported by the record Kepa’s contentions that the agency

erred in its legal analysis or consideration of her claim.

      Thus, Kepa’s asylum claim fails.


                                           2                                    20-70392
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    20-70392